This conviction is for simple assault and battery, the fine being $5. Appellant insists that the evidence is not sufficient to sustain the verdict of the jury, but claims that the injuries inflicted upon his wife were accidental. The res gestæ statement of the wife was that appellant cut her. We do not think the court erred in refusing to require the State to put the wife upon the stand. Defendant could have done this himself, if he had desired to do so. There is no error in the record, and the judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without written opinion. — Reporter.] *Page 229